Title: To Thomas Jefferson from Robert Smith, 8 May 1802
From: Smith, Robert
To: Jefferson, Thomas


            Sir!Nav Dep 8th. May 1802
            I do myself the honor to enclose Warrants for
            Jno. N. Canon—Boatswain &
            David Loring—Gunner—
            Should you approve their appointment these Warrants will require your signature—
            These gentlemen have been in the frigate President, her last cruise—& are highly recommended by Commdre. Dale & Capt. Barron.
            
            I have the honor to be, with the greatest respect Sir, your most obt servt.
            Rt Smith
          